UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7610


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GREGORY WAYNE WASHINGTON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:09-cr-00001-NKM-1)


Submitted:   December 20, 2012            Decided:   December 27, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory Wayne Washington,    Jr., Appellant     Pro Se.    Craig Jon
Jacobsen,   I,  Assistant    United  States      Attorney,   Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Gregory    Wayne   Washington,   Jr.,   appeals   the   district

court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.

We have reviewed the record and find no reversible error.

          Accordingly, we affirm for the reasons stated by the

district court.     United States v. Washington, No. 6:09-cr-00001-

NKM (W.D. Va. Sept. 10, 2012).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                   2